Exhibit 99.1 May 5, 2010 John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS FIRST QUARTER 2 · Consolidated revenue of $152.4 million · Adjusted EBITDA of $51.1 million · Net income of $1.7 million or $0.03 per diluted share ANCHORAGE, AK – General Communication, Inc. (“GCI”) (NASDAQ:GNCMA) today reported its first quarter 2010 results with revenues increasing to $152.4 million and adjusted EBITDA increasing to $51.1 million. Revenues for the first quarter of 2010 increased 2.5 percent over revenues of $148.7 million in the first quarter of 2009. Adjusted EBITDA increased $4.6 million or 9.9 percent over first quarter of 2009 EBITDA of $46.4 million. EBITDA margin for the first quarter of 2010 improved to 33.5 percent as compared to 31.2 percent in the first quarter of 2009. GCI’s first quarter 2010 net income totaled $1.7 million or earnings per diluted share of $0.03 and compares to net income of $0.4 million, or earnings per diluted share of $0.00 for the same period of 2009. First quarter 2010 revenues increased $4.9 million or 3.3 percent over total revenues of $147.5 million in the fourth quarter of 2009. Adjusted EBITDA increased $6.1 million or 13.6 percent over adjusted EBITDA of $45.0 million in the fourth quarter of 2009. “GCI turned in anothergreat quarterdriven by increasingconsumer customer metrics in all categories,”said GCI president Ron Duncan. “The strength of our bundled service offerings combined withthe power of our Internet service,which offersthe highest speeds available in Alaska, continues to bring new customers in the door. Continuously improving products and new service offerings deepen existing customer relationships and add incremental revenue. This all adds up to the best customer experience in Alaska and the most rapidly growing consumer business in the state.” "While network access revenues are down both year-over-year and sequentially this quarter represents the firstone to experiencethe full impact of our new rate structures. We expect our network access business to be more stable from here on.” “Alaska’s economyremains steady. Higher energy prices will maintain the state’s operating budget and the legislature proposed a record state capital budget which will stimulate construction activities throughout the state.” Highlights · Consumer revenues for the first quarter of 2010 totaled $80.4 million, an increase of 13.6 percent over the first quarter of 2009 and an increase of 6.0 percent over the fourth quarter of 2009. Revenue increases were strong for voice, video, data and wireless services. · GCI added 2,700 wireless subscribers in the first quarter of 2010. Wireless subscribers totaled 128,100 at the end of the quarter. · GCI won a State of Alaska contract for approximately 3,500 wireless phones. The phones are expected to be provisioned on GCI’s network before the end of the third quarter of 2010. · Total GCI access lines were 146,700 at the end of the first quarter of 2010, representing an estimated 35 percent share of the total access line market in Alaska. Access lines increased by 2,000 lines over the fourth quarter of 2009. · GCI’s facilities-based access lines totaled 109,900, representing 75 percent of its 146,700 total access lines at the end of the first quarter of 2010, an increase of 2,600 lines over the fourth quarter of 2009 and an increase of 8,700 lines when compared to the end of the first quarter of the prior year. · GCI had 113,600 consumer and commercial cable modem customers at the end of the first quarter of 2010, an increase of 2,900 over the 110,700 cable modem customers at the end of the fourth quarter 2009. Average monthly revenue per cable modem totaled $45.85 for the first quarter of 2010 as compared to $40.97 in the prior year, an increase of 11.9 percent and is up 0.5 percent over $45.63 for the fourth quarter of 2009. · GCI had 149,200 basic video subscribers at the end of the first quarter of 2010, a decrease of 700 from the first quarter of 2009 and an increase of 1,600 over the fourth quarter of 2009. · GCI repurchased 52,500 shares of its Class A common shares at a cost of approximately $0.3 million or $5.78 per share. Depending on company performance, market conditions, liquidity, and subject to board oversight GCI may continue repurchasing its own shares. Consumer Consumer revenues increased 13.6 percent to $80.4 million as compared to $70.7 million in the first quarter of 2009 and increased 6.0 percent over the fourth quarter of 2009. Revenue increases were strong for voice, video, data and wireless services. Consumer voice revenues of $13.9 million were steady when compared to the first quarter a year ago and up 4.5 percent over the fourth quarter of 2009. The first quarter of 2009 included a $0.7 million out of period USF adjustment. Consumer local access lines in service for the first quarter were up 4,400 lines over the first quarter of 2009. Access lines in the first quarter increased by 1,600 compared to the fourth quarter of 2009. GCI serves 77,300 consumer access lines on its own facilities, an increase of 2,100 lines over the fourth quarter of 2009. More than 90 percent of consumer access lines are provisioned exclusively on GCI facilities. Consumer video revenues of $29.0 million increased 6.0 percent over the prior year and increased 0.5 percent over the fourth quarter of 2009. The increases are due in part to increases in video subscribers purchasing higher tiered services and renting high definition/digital video recorder converters. Consumer video subscribers totaled 131,400 at the end of the first quarter of 2010, an increase of 1,400 subscribers over the first quarter of 2009 and an increase of 900 subscribers over the fourth quarter of 2009. Consumer data revenues of $14.1 million increased 20.1 percent over the prior year and 3.3 percent over the fourth quarter of 2009. The increase in consumer data revenues is due to an increase in cable modem customers and increasing average monthly revenue per cable modem. GCI added 8,800 consumer cable modem customers over the prior year and cable modem customer counts increased by 2,900 on a sequential basis. Consumer wireless revenues increased to $23.4 million, an increase of 32.2 percent over the first quarter of 2009. The increase in wireless revenues is primarily due to an increase in wireless subscribers. Consumer has added 20,400 wireless customers over the end of the first quarter a year ago, an increase of 21.0 percent. Consumer wireless revenues increased $3.4 million sequentially, an increase of 16.9 percent, over the fourth quarter of 2009. Consumer added 2,400 wireless customers as compared to the end of the fourth quarter of 2009. Network Access Network access revenues decreased 21.1 percent to $26.2 million as compared to $33.2 million in the first quarter of 2009 and decreased 4.8 percent from the fourth quarter of 2009. Voice revenues, as expected, decreased 53.5 percent from the prior year and 32.5 percent from the fourth quarter of 2009. The decrease in voice revenues is primarily due to decreasing average revenue per minute and the transition of voice traffic to dedicated networks. The declining revenue per minute is largely due to renegotiating long-term contracts with our largest carriers during 2009. The first quarter of 2010 is the first full quarter that reflects all of the renegotiated contract rates. Data revenues were down 9.1 percent compared to the first quarter 2009 and increased 9.2 percent over the fourth quarter of 2009. The decrease in data revenues from the prior year is primarily attributable to lower rates resulting from increased competition. Wireless revenues, primarily related to roaming traffic, increased $2.3 million over the prior year and increased $0.5 million sequentially. Commercial Commercial revenues decreased $0.3 million to $27.7 million as compared to $28.0 million in the first quarter of 2009 and increased $0.3 million over $27.4 million in the fourth quarter of 2009. Voice revenues decreased 1.8 percent from the prior year and increased 5.2 percent sequentially. Commercial voice revenues for the first quarter actually increased excluding a $0.4 million of out of period USF adjustment in the first quarter of 2009. Long distance minutes decreased 8.1 percent from the prior year and increased 3.5 percent over the fourth quarter of 2009. Commercial local access lines increased by 1,500 over the first quarter of 2009 and, 700 sequentially. Commercial video revenues increased $0.3 million over the prior year and declined $0.3 million sequentially. Commercial data services revenues include both transmission charges for data circuits and time and materials charges for GCI on-site support of customer operations. Data transport charges of $8.7 million were steady as compared to the first quarter of 2009 while time and material charges for support activities decreased by $1.1 million to $6.8 million for the first quarter of 2010 as a result of reduced activity primarily in the state’s oil sector. Commercial data service revenues were $15.5 million in the first quarter of 2010, down $1.0 million from the first quarter of 2009 and down $0.2 million from the fourth quarter of 2009. Commercial wireless revenues totaled $2.1 million for the first quarter, an increase of 42.8 percent over the prior year and an increase of 17.6 percent over the fourth quarter of 2009. GCI had 10,600 commercial wireless subscribers at the end of the first quarter, an increase of 300 subscribers over the fourth quarter of 2009. GCI won a State of Alaska contract for approximately 3,500 wireless phones. The phones are expected to be provisioned on GCI’s network before the end of the third quarter of 2010. Managed Broadband Managed broadband revenues totaled $12.1 million in the first quarter of 2010, an increase of 13.9 percent over $10.6 million in the first quarter of 2009. Revenue for the first quarter was up 4.6 percent over the $11.6 million reported in the fourth quarter of 2009. Regulated Operations Regulated operations revenues totaled $6.1 million in the first quarter of 2010 as compared to $6.2 million in the first quarter of 2009. Regulated operations revenues for the first quarter of 2010 increased $0.8 million over the fourth quarter of 2009. Regulated operations has 10,800 local access lines at the end of the first quarter of 2010, a decrease of 300 access lines from the fourth quarter of 2009. Other Items GCI’s first quarter 2010 capital expenditures totaled $16.8 million as compared to $24.4 million in the first quarter of 2009 and $33.6 million in the fourth quarter of 2009. GCI will hold a conference call to discuss the quarter’s results on Thursday, May 6, 2010 beginning at 2 p.m. (Eastern). To access the briefing on May 6, call the conference operator between 1:50-2:00 p.m. (Eastern Time) at 800-593-7188 (International callers should dial 1-312-470-7059) and identify your call as “GCI.” In addition to the conference call, GCI will make available net conferencing. To access the call via net conference, log on to www.gci.com and follow the instructions. A replay of the call will be available for 72-hours by dialing 866-514-4272, access code 7461 (International callers should dial 203-369-2013.) GCI is the largest telecommunications company in Alaska. GCI’s cable plant, which provides voice, video, and broadband data services, passes 90 percent of Alaska households. GCI operates Alaska’s most extensive terrestrial / subsea fiber optic network which connects not only Anchorage but also Fairbanks, and Juneau / Southeast Alaska to the lower 48 states with a diversely routed, protected fiber network. GCI’s satellite network provides communications services to small towns and communities throughout rural Alaska. GCI’s newly constructed statewide mobile wireless network seamlessly links urban and rural Alaska for the first time in the state’s history. A pioneer in bundled services, GCI is the top provider of voice, data, and video services to Alaska consumers with a 70 percent share of the consumer broadband market. GCI is also the leading provider of communications services to enterprise customers, particularly large enterprise customers with complex data networking needs. More information about GCI can be found at www.gci.com. The foregoing contains forward-looking statements regarding GCI’s expected results that are based on management’s expectations as well as on a number of assumptions concerning future events. Actual results might differ materially from those projected in the forward looking statements due to uncertainties and other factors, many of which are outside GCI’s control. Additional information concerning factors that could cause actual results to differ materially from those in the forward looking statements is contained in GCI’s cautionary statement sections of Form 10-K and 10-Q filed with the Securities and Exchange Commission. ### GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) March 31, December 31, Assets Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Investment securities Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization Other assets Total other assets Total assets $ (Continued) GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) March 31, December 31, Liabilities and Stockholders' Equity Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued interest Accrued payroll and payroll related obligations Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock (no par): Class A. Authorized 100,000 shares; issued 51,913 and 51,899 shares at March 31, 2010 and December 31, 2009, respectively; outstanding 51,589 and 51,627 shares at March 31, 2010 and December 31, 2009, respectively Class B. Authorized 10,000 shares; issued and outstanding 3,185 and 3,186 shares at March 31, 2010 and December 31, 2009, respectively; convertible on a share-per-share basis into Class A common stock Less cost of 324 and 272 Class A common shares held in treasury at March 31, 2010 and December 31, 2009, respectively ) ) Paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENT (Unaudited) Three Months Ended March 31, (Amounts in thousands, except per share amounts) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other income (expense): Interest expense (including amortization of deferred loan fees) ) ) Interest income 61 8 Other expense, net ) ) Income before income tax expense or benefit Income tax (expense) benefit ) Net income Basic net income per share of Class A and Class B common stock: Basic net income per common share $ Diluted net income per share of Class A and Class B common stock: Diluted net income per common share $ Common shares used to calculate basic EPS Common shares used to calculate diluted EPS GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) First Quarter 2010 First Quarter 2009 Network Managed Regulated Network Managed Regulated Consumer Access Commercial Broadband Operations Totals Consumer Access Commercial Broadband Operations Totals Revenues Voice $ - $ - Video - Data - - Wireless - Total Cost of goods sold Contribution Less SG&A EBITDA Add share-based compensation 90 - - Add non-cash contribution adjustment - 61 30 - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) First Quarter 2010 Fourth Quarter 2009 Network Managed Regulated Network Managed Regulated Consumer Access Commercial Broadband Operations Totals Consumer Access Commercial Broadband Operations Totals Revenues Voice $ - $ - Video - Data - - Wireless - Total Cost of goods sold Contribution Less SG&A EBITDA Add share-based compensation 90 - - Add non-cash contribution adjustment - 74 49 25 12 - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES KEY PERFORMANCE INDICATORS (Unaudited) March 31, 2010 March 31, 2010 as compared to as compared to March 31, March 31, December 31, March 31, December 31, March 31, December 31, Consumer Voice Long-distance subscribers % % Total local access lines in service % % Local access lines in service on GCI facilities % % Video Basic subscribers % % Digital programming tier subscribers % % HD/DVR converter boxes % % Homes passed % % Data Cable modem subscribers % % Wireless Wireless lines in service % % Network Access Services Data: Total ISP access lines in service - - % % Commercial Voice: Long-distance subscribers ) ) -3.1
